DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 4th, 2022 has been entered. Claims 1-30 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 18, 27, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. "A Dataset and Benchmark for Large-scale Multi-modal Face Anti-spoofing", hereinafter Wang in view of Yang et al (US 20190347823 A1), hereinafter referred to as Yang.

Regarding claim 1, Wang teaches a processor-implemented method (Wang, Fig. 6, Section 4), comprising: 
generating a preprocessed infrared (IR) image (Wang, Fig. 4, pre-processing details for IR image) by performing first preprocessing (Wang, Fig. 4, Section 3.2, Data preprocessing) based on feature points detected  (Wang, Fig. 1 and Fig. 4, shows the original IR images which has the feature points of the object on it which is the person, Section 3.2, “we first used Dlib [24] to detect face for every frame of RGB and RGB-Depth-IR aligned videos, respectively”, the feature points of the face of the person is detected on the IR image) in an IR image including an object (Wang, Fig. 1 and Fig. 4, IR image includes a person as an object); 
generating a preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image) by performing second preprocessing (Wang, Fig. 4, Section 3.2, Data preprocessing) based on a depth image including the object (Wang, Fig. 1 and Fig. 4, depth image includes a person as an object) and the IR image including the object (Wang, Fig. 4, the preprocessing of the depth image uses the aligned image which aligns the IR image and the depth image which means the preprocessing of the depth image is based on the IR image); and 
determining whether the object (Wang, Fig. 1, and Fig. 4, the object in the IR image and depth image is a person) is a genuine object (Wang, Abstract, multi-modal fusion method for face anti-spoofing, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake, if the object or face is identified as real then it is a genuine object, Section 4, we define the face anti-spoofing problem as a binary classification task (fake v.s real) and conduct the experiments based on the ResNet-18 classification network as seen in Fig. 6, Section 4.1, we use a multi-stream architecture with three subnetworks to study the dataset modalities, in which RGB, Depth and IR data are learnt separately by each stream, and then shared layers are appended at a point to learn joint representations and perform cooperated decisions, features from different modalities can be fused to perform classification) based on the preprocessed IR image (Wang, Fig. 6, the preprocessed IR image is used as an input to the fusion method for identifying face spoofing, Fig. 4, pre-processing details for IR image) and the preprocessed depth image (Wang, Fig. 6, the preprocessed depth image is used as an input to the fusion method for identifying face spoofing, Fig. 4, pre-processing details for depth image).

Wang does not explicitly discloses generating a preprocessed depth image by performing second preprocessing based on a depth image including the object and the feature points detected in the IR image including the object.
	However, Yang discloses generating a preprocessed depth image (Yang, Fig. 4A, Data preprocessing and correction module 42, Fig. 4B shows the depth information map 421 which corresponds to depth image and near-infrared map which corresponds to the IR image, para. 0007 and 0008, the first sensor is a depth sensor and the second sensor is a near-infrared sensor, infrared potion of the electromagnetic spectrum is usually divided into three regions, near, mid, and far, so near-infrared image is an IR image, para. 0071, “FIG. 4B illustrates a block diagram of a data preprocessing module in FIG. 4A according to an embodiment of this disclosure”) by performing second preprocessing (Yang, Fig. 4A, Data preprocessing and correction module 42, and Fig. 4B which shows the data processing of the input, in the Specification para. 0076, “test apparatus may determine feature points of an object in the depth image by matching the face region and the feature points detected in the IR image to the depth image”, Yang also matches or aligns the depth map and near-infrared map as part of the preprocessing of the data as seen in Fig. 4B and para. 0058 of Yang) based on a depth image (Yang, Fig. 4B, the preprocessing uses the depth information map 421 which corresponds to depth image) including the object (Yang, Abstract, “depth information of a target object sensed by a first sensor”) and the feature points detected in the IR image (Yang Fig. 4b, near-infrared map 422 which corresponds to the IR image, para. 0139, “obtain face key point information by means of a near-infrared map”) including the object (Yang, Abstract, “a target image sensed by a second sensor”).
Wang and Yang are both considered to be analogous to the claimed invention because they are in the same field of liveness detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wang to incorporate the teachings of Yang generating a preprocessed depth image by performing second preprocessing based on a depth image including the object and the feature points detected in the IR image including the object. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the accuracy of living body detection by using the depth information and key point of the target object in the target image which is a near-infrared image (Yang, para 0137).


Regarding claim 2, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), further comprising acquiring the IR image (Wang, Section 3.1, used Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including the object (Wang, Fig. 1 and Fig. 4, IR image includes a person as an object) and the depth image (Wang, Section 3.1, used Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including the object (Wang, Fig. 1 and Fig. 4, depth image includes a person as an object).

Regarding claim 3, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), wherein the determining of whether the object (Wang, Fig. 1, and Fig. 4, the object in the IR image and depth image is a person) is the genuine object (Wang, Abstract, multi-modal fusion method for face anti-spoofing, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake, if the object or face is identified as real then it is a genuine object, Section 4, we define the face anti-spoofing problem as a binary classification task (fake v.s real) and conduct the experiments based on the ResNet-18 classification network as seen in Fig. 6, Section 4.1, we use a multi-stream architecture with three subnetworks to study the dataset modalities, in which RGB, Depth and IR data are learnt separately by each stream, and then shared layers are appended at a point to learn joint representations and perform cooperated decisions, features from different modalities can be fused to perform classification) comprises determining whether the object (Wang, Fig. 1, and Fig. 4, the object in the IR image and depth image is a person) is an animate object (Wang, Section 4, we define the face anti-spoofing problem as a binary classification task (fake v.s real) and conduct the experiments based on the ResNet-18 classification network as seen in Fig. 6, if the object in the image is classified as real then it is an animate object).

Regarding claim 27, Wang teaches an apparatus (Wang, Fig. 3), comprising: 
one or more image sensors (Wang, Section 3.1, Intel RealSense SR300 camera) configured to acquire an infrared (IR) image (Wang, Section 3.1, we used the Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including an object (Wang, Fig. 4, IR image includes a person as an object) and a depth image (Wang, Section 3.1, we used the Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including the object (Wang, Fig. 4, depth image includes a person as an object); and 
a processor (Wang, Section 5.1, TITAN X (Maxwell) GPU) configured to: 
generate a preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image) by performing first preprocessing (Wang, Fig. 4, Section 3.2, Data preprocessing) based on feature points detected (Wang, Fig. 1 and Fig. 4, shows the original IR images which has the feature points of the object on it which is the person, Section 3.2, “we first used Dlib [24] to detect face for every frame of RGB and RGB-Depth-IR aligned videos, respectively”, the feature points of the face of the person is detected on the IR image) in an IR image (Wang, Fig. 1 and Fig. 4, IR image includes a person as an object),
generate a preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image) by performing second preprocessing (Wang, Fig. 4, Section 3.2, Data preprocessing) based on a depth image (Wang, Fig. 1 and Fig. 4, depth image includes a person as an object) and the IR image (Wang, Fig. 4, the preprocessing of the depth image uses the aligned image which aligns the IR image and the depth image which means the preprocessing of the depth image is based on the IR image), and 
determine either one or both of a liveness test result (Wang, Abstract, multi-modal fusion method for face anti-spoofing, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake, if the object or face is identified as real then it is a genuine object, Section 4, we define the face anti-spoofing problem as a binary classification task (fake v.s real) and conduct the experiments based on the ResNet-18 classification network as seen in Fig. 6, Section 4.1, we use a multi-stream architecture with three subnetworks to study the dataset modalities, in which RGB, Depth and IR data are learnt separately by each stream, and then shared layers are appended at a point to learn joint representations and perform cooperated decisions, features from different modalities can be fused to perform classification)  and an authentication result based on the preprocessed IR image and the preprocessed depth image (Wang, Fig. 6, the fusion method or neural network that was used for face anti-spoofing method and validation has IR image and depth image, which are pre-processed as seen in Fig. 4, as an input).

Wang does not explicitly discloses generate a preprocessed depth image by performing second preprocessing based on the depth image and the feature points detected in the IR image.
	However, Yang discloses generate a preprocessed depth image (Yang, Fig. 4A, Data preprocessing and correction module 42, Fig. 4B shows the depth information map 421 which corresponds to depth image and near-infrared map which corresponds to the IR image, para. 0007 and 0008, the first sensor is a depth sensor and the second sensor is a near-infrared sensor, infrared potion of the electromagnetic spectrum is usually divided into three regions, near, mid, and far, so near-infrared image is an IR image, para. 0071, “FIG. 4B illustrates a block diagram of a data preprocessing module in FIG. 4A according to an embodiment of this disclosure”) by performing second preprocessing (Yang, Fig. 4A, Data preprocessing and correction module 42, and Fig. 4B which shows the data processing of the input, in the Specification para. 0076, “test apparatus may determine feature points of an object in the depth image by matching the face region and the feature points detected in the IR image to the depth image”, Yang also matches or aligns the depth map and near-infrared map as part of the preprocessing of the data as seen in Fig. 4B and para. 0058 of Yang) based on a depth image (Yang, Fig. 4B, the preprocessing uses the depth information map 421 which corresponds to depth image) and the feature points detected in the IR image (Yang Fig. 4b, near-infrared map 422 which corresponds to the IR image, para. 0139, “obtain face key point information by means of a near-infrared map”).
Wang and Yang are both considered to be analogous to the claimed invention because they are in the same field of liveness detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Wang to incorporate the teachings of Yang to generate a preprocessed depth image by performing second preprocessing based on the depth image and the feature points detected in the IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the accuracy of living body detection by using the depth information and key point of the target object in the target image which is a near-infrared image (Yang, para 0137).

Claim 4 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang and in further view of Zhang et al. (US 20190354746 A1), hereinafter Zhang.

Regarding claim 4, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image) comprises generating the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image).

The combination of Wang in view of Yang does not expressly disclose such that an edge component of the IR image is emphasized in the preprocessed IR image. 
	However, Zhang teaches such that an edge component of the IR image is emphasized (Zhang, Para 0052, the first image sensor or the second image sensor includes one of the following cameras: a visible light camera, a near-infrared camera, and a dual-channel camera, so the first or second image can be an infrared image, Para 0139, information of the edge part in the first image or the second image which can be an infrared image, such as, for example, the edge of a paper picture and the edge of a screen, is emphasized by using the local binary model features) in the preprocessed IR image (Zhang, Para 0027, pre-processing at least one of the first image and the second image which can be an IR image).
	Zhang is considered to be analogous to the claimed invention because it is in the same field of detecting liveness in the image or face anti-spoofing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Zhang such that an edge component of the IR image is emphasized in the preprocessed IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because fake information in the first image and the second image in different faking manners is extracted more comprehensively by using different image feature methods in which Zhang used local binary model features to emphasize the edge information of the first and second image to help with recognizing fake information (Zhang, Para 0139).


Regarding claim 28, the combination of Wang in view of Yang teaches the test apparatus of claim 27 (Wang, Fig. 3), wherein the processor (Wang, Section 5.1, TITAN X (Maxwell) GPU) is configured to generate the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image).

The combination of Wang in view of Yang does not expressly disclose such that an edge component of the IR image is emphasized in the preprocessed IR image. 
However, Zhang teaches such that an edge component of the IR image is emphasized (Zhang, Para 0052, the first image sensor or the second image sensor includes one of the following cameras: a visible light camera, a near-infrared camera, and a dual-channel camera, so the first or second image can be an infrared image, Para 0139, information of the edge part in the first image or the second image which can be an infrared image, such as, for example, the edge of a paper picture and the edge of a screen, is emphasized by using the local binary model features) in the preprocessed IR image (Zhang, Para 0027, pre-processing at least one of the first image and the second image which can be an IR image).
Zhang is both considered to be analogous to the claimed invention because it is in the same field of detecting liveness in the image or face anti-spoofing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test apparatus as taught by the combination of Wang in view of Yang to incorporate the teachings of Zhang such that an edge component of the IR image is emphasized in the preprocessed IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because fake information in the first image and the second image in different faking manners is extracted more comprehensively by using different image feature methods in which Zhang used local binary model features to emphasize the edge information of the first and second image to help with recognizing fake information (Zhang, Para 0139).

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang and in further view of Feng et al. (US 20170091550 A1), hereinafter Feng.

Regarding claim 5, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image).

The combination of Wang in view of Yang does not expressly disclose generating a first intermediate image based on pixel values of a current pixel and neighboring pixels of the current pixel in the IR image, generating a second intermediate image by performing normalization on the IR image, and generating the preprocessed IR image based on the IR image, the first intermediate image, and the second intermediate image.
However, Feng teaches generating a first intermediate image based on pixel values of a current pixel and neighboring pixels of the current pixel in the IR image (Feng, Fig. 4B, receives an NIR image data, Para 0111, image processor 1020 may be configured to perform various processing operation on received NIR image data, examples of image processing operations include image filtering (e.g., spatial image filtering), which means the processed image is based on the current pixel and neighboring pixel); 
generating a second intermediate image by performing normalization on the IR image (Feng, Fig. 4B, receives and NIR image data, Para 0052, the iris verification module 244 can receive an unwrapped and normalized NIR iris polar image); and 
generating the preprocessed IR image (Feng, Para 0111, the image processor 1020 may be configured to perform various processing operations on received multispectral image data in order to execute the multispectral iris verification techniques, so the filtering and normalization are done then they result to a processed NIR image that is used for the multispectral iris verification techniques), the first intermediate image Feng, Fig. 4B, receives and NIR image data, Para 0111, image processor 1020 may be configured to perform various processing operation on received NIR image data, examples of image processing operations include image filtering (e.g., spatial image filtering), which means the processed image is based on the current pixel and neighboring pixel), and the second intermediate image (Feng, Fig. 4B, receives and NIR image data, Para 0052, the iris verification module 244 can receive an unwrapped and normalized NIR iris polar image).
Feng is both considered to be analogous to the claimed invention because it is in the same field of face spoof detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Feng of generating a first intermediate image based on pixel values of a current pixel and neighboring pixels of the current pixel in the IR image, generating a second intermediate image by performing normalization on the IR image, and generating the preprocessed IR image based on the IR image, the first intermediate image, and the second intermediate image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to generate high resolution iris images and for detecting spoofs, enabling more reliable and secure authentication (Feng, Para 0006).

Regarding claim 6, the combination of Wang in view of Yang and further view of Feng teaches the method of claim 5 (Wang, Fig. 6, Section 4), wherein a pixel of the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image) includes a pixel value of the current pixel in the IR image, a pixel value of a pixel at a corresponding position in the first intermediate image, and a pixel value of a pixel at a corresponding position in the second intermediate image (Feng, Fig. 4B, receives and NIR image data, Feng teaches doing pre-processing on the NIR image such as filtering to output the first intermediate image and normalization to output the second intermediate image, since the process are done on the whole image, the current pixel on the original received NIR image corresponds to the current pixel of the first and second intermediate image).

Regarding claim 7, the combination of Wang in view of Yang and in further view of Feng teaches the method of claim 5 (Wang, Fig. 6, Section 4), wherein the generating of the first intermediate image (Feng, Fig. 4B, receives an NIR image data, Para 0111, image processor 1020 may be configured to perform various processing operation on received NIR image data, examples of image processing operations include image filtering (e.g., spatial image filtering), which means the processed image is based on the current pixel and neighboring pixel).

The combination of Wang in view of Yang does not expressly disclose combining a pixel value of the current pixel in the IR image and a pixel value of a pixel at a corresponding position in a generated single-channel IR image.
However, Feng teaches combining a pixel value of the current pixel in the IR image and a pixel value of a pixel at a corresponding position in a generated single-channel IR image (Feng, Para 0062, pixel data can be read from red, green, and blue pixels which is the RGBN or single channel during the first exposure time and pixel data can be read from infrared pixels during the second exposure time, the process 400A can in some embodiments include processing on the captured RGB and NIR image data such as demosaicking and crosstalk separation).
Feng is considered to be analogous to the claimed invention because it is in the same field of face spoof detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Feng of combining a pixel value of the current pixel in the IR image and a pixel value of a pixel at a corresponding position in a generated single-channel IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to generate high resolution iris images and for detecting spoofs, enabling more reliable and secure authentication (Feng, Para 0006).

Regarding claim 8, the combination of Wang in view of Yang and in further view of Feng teaches the method of claim 7 (Wang, Fig. 6, Section 4), wherein the generated single-channel IR image (Feng, Para 0062, pixel data can be read from red, green, and blue pixels which is the RGBN or single channel during the first exposure time) is generated by combining a pixel value of a pixel at the corresponding position in a first channel IR image, a pixel value of a pixel at the corresponding position in a second channel IR image, a pixel value of a pixel at the corresponding position in a third channel IR image, and a pixel value of a pixel at the corresponding position in a fourth channel IR image (Feng, The image data can be in the form of a pair of RGB and NIR images or in the form of a single four-channel RGB-IR or RGBN image, In some embodiments, the RGB and NIR image data can include fused RGB and NIR images generated through multi frame iris fusion process 600, the wavelengths corresponding to the NIR channel and the wavelengths corresponding to the red channel (or the green or blue channels) can be determined by the structure of the color filter overlying the image sensor used to capture the image data).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang and in further view of Feng and in further view of Thavalengal et al. "Evaluation of Combined Visible/NIR Camera for Iris Authentication on Smartphones", hereinafter Thavalengal.

Regarding claim 9, the combination of Wang in view of Yang and in further view of Feng teaches the method of claim 8 (Wang, Fig. 6, Section 4).

The combination of Wang in view of Yang and in further view of Feng does not expressly disclose wherein the pixel value of the pixel in the first channel IR image is a pixel value of a pixel positioned immediately above the current pixel in the IR image, the pixel value of the pixel in the second channel IR image is a pixel value of a pixel positioned immediately below the current pixel in the IR image, the pixel value of the pixel in the third channel IR image is a pixel value of a pixel positioned immediately to the left of the current pixel in the IR image, and the pixel value of the pixel in the fourth channel IR image is a pixel value of a pixel positioned immediately to the right of the current pixel in the IR image.
However, Thavalengal teaches wherein the pixel value of the pixel in the first channel IR image is a pixel value of a pixel positioned immediately above the current pixel in the IR image, the pixel value of the pixel in the second channel IR image is a pixel value of a pixel positioned immediately below the current pixel in the IR image, the pixel value of the pixel in the third channel IR image is a pixel value of a pixel positioned immediately to the left of the current pixel in the IR image, and the pixel value of the pixel in the fourth channel IR image is a pixel value of a pixel positioned immediately to the right of the current pixel in the IR image (Thavalengal, Fig. 1.b, combination of RGB and IR imaging sensor results to Fig. 1b which makes it a four channel image, Section 3, Single sensor digital cameras use colour filter array (CFA) to sample different spectral components. In this kind, of arrangement, only one colour is sampled at each pixel location. US 8446470 B2 presented a combined RGB and IR imaging sensor. This sensor replaces half of the green pixels with IR pixels in the normal colour filter array).
Thavalengal is considered to be analogous to the claimed invention because it is in the same field authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang and in further view of Feng to incorporate the teachings of Thavalengal wherein the pixel value of the pixel in the first channel IR image is a pixel value of a pixel positioned immediately above the current pixel in the IR image, the pixel value of the pixel in the second channel IR image is a pixel value of a pixel positioned immediately below the current pixel in the IR image, the pixel value of the pixel in the third channel IR image is a pixel value of a pixel positioned immediately to the left of the current pixel in the IR image, and the pixel value of the pixel in the fourth channel IR image is a pixel value of a pixel positioned immediately to the right of the current pixel in the IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to obtain a more accurate true colour representation of the pixels and to limit infra-red colour washout (Thavalengal, Section 3).

Claim 10-13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang and in further view of Kim et al. (KR101815697B1), hereinafter Kim (Espacenet machine translation provided herewith will serve as the official English translation).

Regarding claim 10, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image) comprises: determining feature points of the object in the depth image (Wang, Fig.6, the proposed fusion method extracts features from each modal data and depth image is one of them).

The combination of Wang in view of Yang does not expressly disclose performing the second preprocessing by performing either one or both of a translation and a rotation of the object in the depth image based on the determined feature points.
	However, Kim teaches performing the second preprocessing by performing either one or both of a translation and a rotation of the object in the depth image based on the determined feature points (Kim, Fig. 4, Title, teaches an apparatus and method for determining fake face, the image sensing unit 110 may acquire a 3D image or depth image (3D distance information) through a 3D camera, it also includes a 3D feature extraction, Summary of the invention, generating a 3D face by performing real-world coordinate transformation on 3D image information corresponding to the detected face region, the second method is to use template matching which includes a Euclidean transformation matrix with a rotation transformation matrix and a translation vector).
Kim is considered to be analogous to the claimed invention because it is in the same field of detecting fake face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Kim of performing the second preprocessing by performing either one or both of a translation and a rotation of the object in the depth image based on the determined feature points. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it increases the accuracy through template matching between the 2D image and the depth image (Kim, Summary of the invention).

Regarding claim 11, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image) comprises determining feature points of the object in the depth image (Wang, Fig.6, the proposed fusion method extracts features from each modal data and depth image is one of them).

The combination of Wang in view of Yang does not expressly disclose performing the second preprocessing by transforming the object in the depth image into a frontal face based on the determined feature and reference points of a predetermined face region.
	However, Kim teaches performing the second preprocessing by transforming the object in the depth image (Kim, Title, teaches an apparatus and method for determining fake face, the image sensing unit 110 may acquire a 3D image or depth image (3D distance information) through a 3D camera, Summary of the invention, generating a 3D face by performing real-world coordinate transformation on 3D image information corresponding to the detected face region, the second method is to use template matching which includes a Euclidean transformation matrix with a rotation transformation matrix and a translation vector) into a frontal face (Kim, as shown in FIG. 6A, the 3D face generation and viewpoint conversion unit 140 converts a viewpoint from a side face to a front face) based on the determined feature points (Kim, a 3D feature extraction and comparison unit for comparing the viewpoint-converted 3D face with a predetermined face template) and reference points of a predetermined face region (Kim, the 3D feature extraction and comparison unit 160 compares features between the generated contour map and the contour map of the actual face template through moment matching).
Kim is considered to be analogous to the claimed invention because it is in the same field of detecting fake face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Kim of performing the second preprocessing by transforming the object in the depth image into a frontal face based on the determined feature and reference points of a predetermined face region. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it increases the accuracy through template matching between the 2D image and the depth image (Kim, Summary of the invention).

Regarding claim 12, the combination of Wang in view of Kim teaches the method of claim 11 (Wang, Fig. 6, Section 4), wherein the determining of the feature points of the object (Wang, Fig.6, the proposed fusion method extracts features from each modal data and depth image is one of them) comprises determining positions of the feature points of the object in the depth image to correspond to positions of the feature points, being of the object, detected in the IR image (Wang, Section 3.2, After face detection, they applied the PRNet algorithm to perform 3D reconstruction and density alignment on the detected faces, Section 4.2, the squeeze and excitation fusion method that uses the “Squeeze-and-Excitation” branch to enhance the representational ability of the different modalities’ feature by explicitly modelling the interdependencies between their convolutional channels).

Regarding claim 13, the combination of Wang in view of Yang and in further view of Kim teaches the method of claim 12 (Wang, Fig. 6, Section 4), wherein the performing of the second preprocessing (Wang, Fig. 4, pre-processing details for depth image) comprises: 
determining a transformation matrix (Kim, image sensing unit 110 senses 3D image which means a depth image, Jun’s invention has a face region detecting unit 130 and a 3D feature extraction, the second method is to use template matching which includes a Euclidean transformation matrix with a rotation transformation matrix and a translation vector, In Equation (4), T denotes an Euclidean transformation matrix which is based on the position and pose information of the face acquired by the face region detection unit 130. In other words, the 3D facial creation and viewpoint conversion unit 140 can reconstruct the depth of the face after the face transformation or the face transformation as the view transformation) based on the positions of the feature points of the object in the depth image (Kim, a 3D feature extraction and comparison unit for comparing the viewpoint-converted 3D face with a predetermined face template) and corresponding positions of the reference points of the predetermined face region (Kim, the 3D feature extraction and comparison unit 160 compares features between the generated contour map and the contour map of the actual face template through moment matching); 
and applying the determined transformation matrix (Kim, Fig. 6a, the depth image was transformed from side view to front view using the transformation matrix) to the object in the depth image (Kim, Fig. 6a, the object in the image is a person).

Regarding claim 29, the combination of Wang in view of Yang teaches the test apparatus of claim 27 (Wang, Fig. 3), wherein the processor (Wang, Section 5.1, TITAN X (Maxwell) GPU) is configured to determine feature points of the object in the depth image Wang, Fig.6, the proposed fusion method extracts features from each modal data and depth image is one of them) (Kim, a 3D feature extraction).

The combination of Wang in view of Yang does not expressly disclose perform the second preprocessing by transforming the object in the depth image into a frontal face based on the determined feature points and reference points of a predetermined face region.
	However, Kim teaches perform the second preprocessing (Wang, Fig. 4, pre-processing details for depth image) by transforming the object in the depth image (Kim, Title, teaches an apparatus and method for determining fake face, the image sensing unit 110 may acquire a 3D image or depth image (3D distance information) through a 3D camera, Summary of the invention, generating a 3D face by performing real-world coordinate transformation on 3D image information corresponding to the detected face region, Kim also teaches a Euclidean transformation matrix with a rotation transformation matrix and a translation vector) into a frontal face (Kim, as shown in FIG. 6A, the 3D face generation and viewpoint conversion unit 140 converts a viewpoint from a side face to a front face) based on the determined feature points (Kim, a 3D feature extraction and comparison unit for comparing the viewpoint-converted 3D face with a predetermined face template) and reference points of a predetermined face region (Kim, the 3D feature extraction and comparison unit 160 compares features between the generated contour map and the contour map of the actual face template through moment matching).
Kim is considered to be analogous to the claimed invention because it is in the same field of detecting fake face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test apparatus as taught by the combination of Wang in view of Yang to incorporate the teachings of Kim of perform the second preprocessing by transforming the object in the depth image into a frontal face based on the determined feature points and reference points of a predetermined face region. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it increases the accuracy through template matching between the 2D image and the depth image (Kim, Summary of the invention).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang and in further view of Parkin et al. ("Recognizing Multi-Modal Face Spoofing with Face Recognition Networks"), hereinafter Parkin.

Regarding claim 14, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), wherein the determining of whether the object (Wang, Fig. 1, and Fig. 4, the object in the IR image and depth image is a person) is a genuine object (Wang, Abstract, multi-modal fusion method for face anti-spoofing, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake, if the object or face is identified as real then it is a genuine object, Section 4, we define the face anti-spoofing problem as a binary classification task (fake v.s real) and conduct the experiments based on the ResNet-18 classification network as seen in Fig. 6, Section 4.1, we use a multi-stream architecture with three subnetworks to study the dataset modalities, in which RGB, Depth and IR data are learnt separately by each stream, and then shared layers are appended at a point to learn joint representations and perform cooperated decisions, features from different modalities can be fused to perform classification) comprises:
inputting the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image) as an input to a neural network-based first liveness test model (Wang, Fig. 6, the preprocesses IR image is used as an input to a neural-network that is used for face anti-spoofing, since the neural network is being used for recognizing real or fake face, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake); 
inputting the preprocessed depth image (Wang, preprocessed depth image can be seen in Fig. 4) to a neural network-based second liveness test model (Wang, Fig. 6, the preprocesses depth image is used as an input to a neural-network that is used for face anti-spoofing, since the neural network is being used for recognizing real or fake face, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake). 

The combination of Wang in view of Yang does not expressly disclose determining a first liveness score by inputting the preprocessed IR image as an input to a neural network-based first liveness test model, determining a second liveness score by inputting the preprocessed depth image to a neural network-based second liveness test model, and determining whether the object is a genuine object based on the first liveness score and the second liveness score.
However, Parkin teaches determining a first liveness score (Fig. 2, Section 4.1, each neural network in Fig. 2 outputs a prediction score, Fig. 3, Examples of fake and real samples with highest standard deviation among predicted liveness scores) by inputting the preprocessed IR image (Parkin, Fig. 2, IR image is fed to the neural network, Wang teaches preprocessing the IR image) as an input to a neural network-based first liveness test model (Parkin, Fig. 2 and Fig. 3); 
determining a second liveness score (Fig. 2, Section 4.1, each neural network in Fig. 2 outputs a prediction score, Fig. 3, Examples of fake and real samples with highest standard deviation among predicted liveness scores) by inputting the preprocessed depth image (Parkin, Fig. 2, depth image is fed to the neural network, Wang teaches preprocessing the depth image) to a neural network-based second liveness test model (Parkin, Fig. 2 and Fig. 3); and 
determining whether the object (Parkin, Fig. 2, the object in the IR and depth images is  a person) is a genuine object based on the first liveness score and the second liveness score (Parkin, Fig. 2 and Fig. 3, Section 4.1, we treat three different networks as a single model by simply averaging their prediction scores).
Parkin is considered to be analogous to the claimed invention because it is in the same field of face spoofing detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Parkin of determining a first liveness score by inputting the preprocessed IR image as an input to a neural network-based first liveness test model, determining a second liveness score by inputting the preprocessed depth image to a neural network-based second liveness test model, and determining whether the object is a genuine object based on the first liveness score and the second liveness score. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because processing each modality separately and aggregating layer features at different levels increases the cooperation between RGB, IR and Depth branches of the neural network (Parkin, Introduction). Anti-spoofing algorithms, however, can benefit from different image modalities such as Infrared and Depth channels, captured by dedicated cameras and these modalities provide complementary information, hence, their combination is expected to improve liveness detection (Parkin, Introduction).


Regarding claim 15, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4), wherein the determining of whether the object (Wang, Fig. 1, and Fig. 4, the object in the IR image and depth image is a person) is a genuine object (Wang, Abstract, multi-modal fusion method for face anti-spoofing, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake, if the object or face is identified as real then it is a genuine object, Section 4, we define the face anti-spoofing problem as a binary classification task (fake v.s real) and conduct the experiments based on the ResNet-18 classification network as seen in Fig. 6, Section 4.1, we use a multi-stream architecture with three subnetworks to study the dataset modalities, in which RGB, Depth and IR data are learnt separately by each stream, and then shared layers are appended at a point to learn joint representations and perform cooperated decisions, features from different modalities can be fused to perform classification) comprises: 
inputting the preprocessed IR image (Wang, preprocessed IR image can be seen in Fig. 4) and the preprocessed depth image (Wang, preprocessed depth image can be seen in Fig. 4) to a neural network-based liveness test model (Wang, Fig. 6, the preprocesses depth image and preprocess IR image are used as input to a fusion neural-network that is used for face anti-spoofing, since the neural network is being used for recognizing real or fake face, in Fig. 6, the input for res4 and res5 is the fusion of the depth image and IR image, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake).

The combination of Wang in view of Yang does not expressly disclose determining a liveness score by inputting the preprocessed IR image and the preprocessed depth image to a neural network-based liveness test model and determining whether the object is a genuine object based on the liveness score.
However, Parkin teaches determining a liveness score (Parkin, Fig. 2 and Fig. 3, Section 4.1, we treat three different networks as a single model by simply averaging their prediction scores) by inputting the preprocessed IR image (Parkin, Fig. 2, IR image, Wang teaches preprocessing the IR image) and the preprocessed depth image (Parkin, Fig. 2, depth image, Wang teaches preprocessing the depth image) to a neural network-based liveness test model (Park, Fig. 2, IR image and depth image are fed into the neural network which are fused and fed into res4 block which is another neural network) and determining whether the object (Parkin, Fig. 2, the object in the images is a person) is a genuine object based on the liveness score (Parkin, Fig. 2 and Fig. 3, Section 4.1, we treat three different networks as a single model by simply averaging their prediction scores, Section 4.3, our final liveness score is obtained by averaging outputs of 24 neural network).
Parkin is considered to be analogous to the claimed invention because it is in the same field of face spoofing detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Parkin of determining a liveness score by inputting the preprocessed IR image and the preprocessed depth image to a neural network-based liveness test model and determining whether the object is a genuine object based on the liveness score. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because processing each modality separately and aggregating layer features at different levels increases the cooperation between RGB, IR and Depth branches of the neural network (Parkin, Introduction). Anti-spoofing algorithms, however, can benefit from different image modalities such as Infrared and Depth channels, captured by dedicated cameras and these modalities provide complementary information, hence, their combination is expected to improve liveness detection (Parkin, Introduction).

Claim 16-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang and in further view of Xiao et al (US 20200250403 A1), hereinafter Xiao

Regarding claim 16, the combination of Wang in view of Yang teaches the method of claim 1 (Wang, Fig. 6, Section 4).

The combination of Wang in view of Yang does not expressly disclose further comprising determining whether authentication of the object is successful based on the preprocessed IR image and the preprocessed depth image.
	However, Xiao teaches further comprising determining whether authentication of the object is successful (Xiao, Fig. 4, authentication on the face is performed, the object in Wang’s images is a face of a person) based on the preprocessed IR image (Xiao, Fig. 4, infrared image is obtained, Wang teaches preprocessing the IR image) and the preprocessed depth image (Xiao, Fig. 4, depth image is obtained, Wang teaches preprocessing the depth image).
Xiao is considered to be analogous to the claimed invention because it is in the same field of face authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Xiao of determining whether authentication of the object is successful based on the preprocessed IR image and the preprocessed depth image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because depth images and two-dimensional (2D) infrared images are insensitive to ambient light which are used to implement functions of inputting, detecting, and recognizing a face identity, and combined with liveness verification based on the depth images and the 2D images to avoid false recognition of an identity of a false face (Xiao, Para 0033).

Regarding claim 17, the combination of Wang in view of Yang and in further view of Xiao teaches a non-transitory computer-readable storage medium storing (Xiao, Para 0098, apparatus may include a memory, the memory is used to store feature information input in an input stage, and may further store an application program, an instruction, and the like) instructions that, when executed by a processor, configure the processor (Xiao, Para 0098, When an application program is needed, the processor invokes the instruction in the memory and performs the input and authentication method) to perform the method of claim 1 (Wang, Fig. 6, Section 4, Xiao also teaches obtaining a depth image and infrared image to be used for detecting real face (Xiao, Para 0011)).
Xiao is considered to be analogous to the claimed invention because it is in the same field of face authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium as taught by the combination of Wang in view of Yang to incorporate the teachings of Xiao of a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the 3D face identity input and authentication method may be directly written into the processor in a form of instruction code to improve the execution efficiency (Xiao, Para 0098).

Regarding claim 18, Wang teaches a processor-implemented method (Wang, Fig. 6, Section 4), comprising: 
generating a preprocessed infrared (IR) image (Wang, Fig. 4, pre-processing details for IR image) by performing first preprocessing (Wang, Fig. 4, Section 2, Data preprocessing) based on feature points detected  (Wang, Fig. 1 and Fig. 4, shows the original IR images which has the feature points of the object on it which is the person, Section 3.2, “we first used Dlib [24] to detect face for every frame of RGB and RGB-Depth-IR aligned videos, respectively”, the feature points of the face of the person is detected on the IR image) in an IR image including an object (Wang, Fig. 1 and Fig. 4, IR image includes a person as an object); 
generating a preprocessed  depth image (Wang, Fig. 4, pre-processing details for depth image) by performing second preprocessing (Wang, Fig. 4, Section 2, Data preprocessing) based on a depth image including the object (Wang, Fig. 1 and Fig. 4, depth image includes a person as an object) and the IR image including the object (Wang, Fig. 4, the preprocessing of the depth image uses the aligned image which aligns the IR image and the depth image which means the preprocessing of the depth image is based on the IR image).

Wang does not explicitly discloses generating a preprocessed depth image by performing second preprocessing based on a depth image including the object and the feature points detected in the IR image including the object.
	However, Yang discloses generating a preprocessed depth image (Yang, Fig. 4A, Data preprocessing and correction module 42, Fig. 4B shows the depth information map 421 which corresponds to depth image and near-infrared map which corresponds to the IR image, para. 0007 and 0008, the first sensor is a depth sensor and the second sensor is a near-infrared sensor, infrared potion of the electromagnetic spectrum is usually divided into three regions, near, mid, and far, so near-infrared image is an IR image, para. 0071, “FIG. 4B illustrates a block diagram of a data preprocessing module in FIG. 4A according to an embodiment of this disclosure”) by performing second preprocessing (Yang, Fig. 4A, Data preprocessing and correction module 42, and Fig. 4B which shows the data processing of the input, in the Specification para. 0076, “test apparatus may determine feature points of an object in the depth image by matching the face region and the feature points detected in the IR image to the depth image”, Yang also matches or aligns the depth map and near-infrared map as part of the preprocessing of the data as seen in Fig. 4B and para. 0058 of Yang) based on a depth image (Yang, Fig. 4B, the preprocessing uses the depth information map 421 which corresponds to depth image) including the object (Yang, Abstract, “depth information of a target object sensed by a first sensor”) and the feature points detected in the IR image (Yang Fig. 4b, near-infrared map 422 which corresponds to the IR image, para. 0139, “obtain face key point information by means of a near-infrared map”) including the object (Yang, Abstract, “a target image sensed by a second sensor”).
Wang and Yang are both considered to be analogous to the claimed invention because they are in the same field of liveness detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wang to incorporate the teachings of Yang generating a preprocessed depth image by performing second preprocessing based on a depth image including the object and the feature points detected in the IR image including the object. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the accuracy of living body detection by using the depth information and key point of the target object in the target image which is a near-infrared image (Yang, para 0137).

The combination of Wang in view of Yang does not expressly disclose determining whether authentication of the object is successful based on the preprocessed IR image and the preprocessed depth image.
	However, Xiao teaches determining whether authentication of the object is successful (Xiao, Fig. 4, authentication on the face is performed, the object in Wang’s images is a face of a person) based on the preprocessed IR image (Xiao, Fig. 4, infrared image is obtained, Wang teaches preprocessing the IR image) and the preprocessed depth image (Xiao, Fig. 4, depth image is obtained, Wang teaches preprocessing the depth image).
Xiao is considered to be analogous to the claimed invention because it is in the same field of face authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang to incorporate the teachings of Xiao of determining whether authentication of the object is successful based on the preprocessed IR image and the preprocessed depth image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because depth images and two-dimensional (2D) infrared images are insensitive to ambient light which are used to implement functions of inputting, detecting, and recognizing a face identity, and combined with liveness verification based on the depth images and the 2D images to avoid false recognition of an identity of a false face (Xiao, Para 0033).

Regarding claim 19, the combination of Wang in view of Yang and in further view of Xiao teaches the method of claim 18 (Wang, Fig. 6, Section 4), further comprising acquiring the IR image (Wang, Section 3.1, used Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including the object (Wang, Fig. 1 and Fig. 4, IR image includes a person as an object) and the depth image (Wang, Section 3.1, used Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including the object (Wang, Fig. 1 and Fig. 4, depth image includes a person as an object).

Regarding claim 25, the combination of Wang in view of Yang and in further view of Xiao teaches the method of claim 18 (Wang, Fig. 6, Section 4), wherein the determining whether authentication of the object is successful (Xiao, Fig. 4, authentication on the face is performed, the object in Wang’s images is a face of a person) comprises: 
determining a first similarity (Xiao, Fig. 6, the infrared images and infrared texture information is used for the feature comparison which results to a similarity value, Para 0009, comparing the feature information of the target face 2D image which can be an infrared image with feature information of a reference face 2D infrared image to determine a similarity value) between a first feature extracted (Wang, Fig. 6, the fusion method extracts features from the IR image, Xiao, Fig. 4, feature information of the face is extracted) from the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image, Xiao, Fig. 4, infrared image is obtained) and a first enrolled feature of a valid user (Xiao, Para 0084, The large volume of data herein includes depth images and infrared images of a real person, 2D pictures, realistic masks, 3D models, and the like); 
determining a second similarity (Xiao, Fig. 6, the depth images and 3D point cloud/mesh is used for the feature comparison which results to a similarity value, Para 0009, comparing the feature information of the target face 2D image which can be an infrared image with feature information of a reference face 2D infrared image to determine a similarity value,) between a second feature extracted (Wang, Fig. 6, the fusion method extracts features from the depth image, Xiao, Fig. 4, feature information of the face is extracted) from the preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image, Xiao, Fig. 4, depth image is obtained) and a second enrolled feature of the valid user (Xiao, Para 0084, The large volume of data herein includes depth images and infrared images of a real person, 2D pictures, realistic masks, 3D models, and the like); and 
determining whether authentication of the object is successful (Xiao, Fig. 4, authentication on the face is performed, the object in Wang’s images is a face of a person) based on the first and second similarities (Xiao, Fig. 6, comparison result, para 0085, in the 3D face identity authentication process, only when the similarity between the current target face and the reference face exceeds the preset threshold and the liveness verification succeeds, the authentication may succeed).

Regarding claim 26, the combination of Wang in view of Yang and further view of Xiao teaches the method of claim 18 (Wang, Fig. 6, Section 4), further comprising determining whether the object is a genuine object based (Wang, Fig. 6, it’s a fusion method of different modalities, which includes a depth image and an IR image which are preprocessed as seen in Fig. 4, for face anti-spoofing, the output of the combined neural networks determines whether the face is real or fake, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake) on the preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image) and the preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image).

Claim 20-22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang in further view of Xiao and in further view of Zhang.

Regarding claim 20, the combination of Wang in view of Yang and in further view of Xiao teaches the method of claim 18 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed IR image (Wang, Fig. 6, the preprocessed IR image is used as an input to the fusion method for identifying face spoofing, Fig. 4, pre-processing details for IR image) comprises generating the preprocessed IR image (Wang, Fig. 6, the preprocessed IR image is used as an input to the fusion method for identifying face spoofing, Fig. 4, pre-processing details for IR image).

The combination of Wang in view of Yang and in further view of Xiao does not expressly disclose such that an edge component of the IR image is emphasized in the preprocessed IR image.
However, Zhang teaches such that an edge component of the IR image is emphasized (Zhang, Para 0052, the first image sensor or the second image sensor includes one of the following cameras: a visible light camera, a near-infrared camera, and a dual-channel camera, so the first or second image can be an infrared image, Para 0139, information of the edge part in the first image or the second image which can be an infrared image, such as, for example, the edge of a paper picture and the edge of a screen, is emphasized by using the local binary model features) in the preprocessed IR image (Zhang, Para 0027, pre-processing at least one of the first image and the second image which can be an IR image) (Wang, Fig. 4, pre-processing details for IR image).
Zhang is considered to be analogous to the claimed invention because it is in the same field of detecting liveness in the image or face anti-spoofing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by combination of Wang in view of Yang and in further view of Xiao to incorporate the teachings of Zhang such that an edge component of the IR image is emphasized in the preprocessed IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because fake information in the first image and the second image in different faking manners is extracted more comprehensively by using different image feature methods in which Zhang used local binary model features to emphasize the edge information of the first and second image to help with recognizing fake information (Zhang, Para 0139).

Regarding claim 21, the combination of Wang in view of Yang and in further view of Xiao and in further view of Zhang teaches the method of claim 18 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed IR image (Zhang, Para 0027, pre-processing at least one of the first image and the second image which can be an IR image) (Wang, Fig. 4, pre-processing details for IR image) comprises: 
generating a first intermediate image by performing edge emphasis on the IR image (Zhang, Para 0052, the first image sensor or the second image sensor includes one of the following cameras: a visible light camera, a near-infrared camera, and a dual-channel camera, so the first or second image can be an infrared image, Para 0139, information of the edge part in the first image or the second image which can be an infrared image, such as, for example, the edge of a paper picture and the edge of a screen, is emphasized by using the local binary model features); 
generating a second intermediate image by performing normalization on the IR image (Zhang, Para 0027, the method further includes: pre-processing at least one of the first image and the second image, where the pre-processing includes one or any combination of the following: image type adjustment, size adjustment, z-score normalization processing, and brightness adjustment); and 
generating the preprocessed IR image (Zhang, Para 0027, pre-processing at least one of the first image and the second image which can be an IR image) (Wang, Fig. 4, pre-processing details for IR image) based on the IR image (Wang and Zhang both teaches acquiring an infrared image), the first intermediate image (Zhang, Para 0139, information of the edge part in the first image or the second image which can be an infrared image, such as, for example, the edge of a paper picture and the edge of a screen, is emphasized by using the local binary model features, this should result to a different image than the original acquired image), and the second intermediate image (Zhang, Para 0027, the method further includes: pre-processing at least one of the first image and the second image, where the pre-processing includes one or any combination of the following: image type adjustment, size adjustment, z-score normalization processing, and brightness adjustment, this should result to a different image than the original acquired image).
Zhang is considered to be analogous to the claimed invention because it is in the same field of detecting liveness in the image or face anti-spoofing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Xiao and in further view of Zhang to incorporate the teachings of Zhang of generating a second intermediate image by performing normalization on the IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been so that the data of the processed first image and second image conforms to a standard normal distribution, and a more accurate detection result is obtained in the subsequent processing steps (Zhang, Para 0168).

Regarding claim 22, the combination of Wang in view of Yang and in further view of Xiao and in further view of Zhang teaches the method of claim 21 (Wang, Fig. 6, Section 4) wherein the generating of the first intermediate image comprises generating the first intermediate image based on a pixel values of a current pixel and neighboring pixels of the current pixel in the IR image (Zhang, Para 0052, the first image sensor or the second image sensor includes one of the following cameras: a visible light camera, a near-infrared camera, and a dual-channel camera, so the first or second image can be an infrared image, Para 0027, pre-processing at least one of the first image and the second image, where the pre-processing includes one or any combination of the following: image type adjustment, size adjustment, z-score normalization processing, and brightness adjustment, brightness adjustment is based on a current pixel and neighboring pixels of the current pixel in the IR image).

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang in further view of Xiao and in further view of Kim.

Regarding claim 23, the combination of Wang in view of Yang and in further view of Xiao teaches the method of claim 18 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image) comprises: determining feature points of the object in the depth image (Wang, Fig.6, the proposed fusion method extracts features from each modal data and depth image is one of them).

The combination of Wang in view of Yang and in further view of Xiao does not expressly disclose performing the second preprocessing by performing either one or both of a translation and a rotation of the object in the depth image based on the determined feature points.
	However, Kim teaches performing the second preprocessing (Wang, Fig. 4, pre-processing details for depth image) by performing either one or both of a translation and a rotation of the object in the depth image based on the determined feature points (Kim, Title, teaches an apparatus and method for determining fake face, the image sensing unit 110 may acquire a 3D image or depth image (3D distance information) through a 3D camera, it also includes a 3D feature extraction, Summary of the invention, generating a 3D face by performing real-world coordinate transformation on 3D image information corresponding to the detected face region, the second method is to use template matching which includes a Euclidean transformation matrix with a rotation transformation matrix and a translation vector).
Kim is considered to be analogous to the claimed invention because it is in the same field of detecting fake face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang and in further view of Xiao to incorporate the teachings of Kim of performing the second preprocessing by performing either one or both of a translation and a rotation of the object in the depth image based on the determined feature points. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it increases the accuracy through template matching between the 2D image and the depth image (Kim, Summary of the invention).

Regarding claim 24, the combination of Wang in view of Yang and in further view of Xiao teaches the method of claim 18 (Wang, Fig. 6, Section 4), wherein the generating of the preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image) comprises: determining feature points of the object in the depth image (Wang, Fig.6, the proposed fusion method extracts features from each modal data and depth image is one of them) (Kim, a 3D feature extraction).

The combination of Wang in view of Yang and in further view of Xiao does not expressly disclose performing the second preprocessing by transforming the object in the depth image into a frontal face based on the determined feature points and reference points of a predetermined face region.
	However, Kim teaches performing the second preprocessing (Wang, Fig. 4, pre-processing details for depth image) by transforming the object in the depth image (Kim, Title, teaches an apparatus and method for determining fake face, the image sensing unit 110 may acquire a 3D image or depth image (3D distance information) through a 3D camera, Summary of the invention, generating a 3D face by performing real-world coordinate transformation on 3D image information corresponding to the detected face region, Kim also teaches a Euclidean transformation matrix with a rotation transformation matrix and a translation vector) into a frontal face (Kim, as shown in FIG. 6A, the 3D face generation and viewpoint conversion unit 140 converts a viewpoint from a side face to a front face) based on the determined feature points (Kim, a 3D feature extraction and comparison unit for comparing the viewpoint-converted 3D face with a predetermined face template) and reference points of a predetermined face region (Kim, the 3D feature extraction and comparison unit 160 compares features between the generated contour map and the contour map of the actual face template through moment matching).
Kim is considered to be analogous to the claimed invention because it is in the same field of detecting fake face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Yang and in further view of Xiao to incorporate the teachings of Kim of performing the second preprocessing by transforming the object in the depth image into a frontal face based on the determined feature points and reference points of a predetermined face region. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it increases the accuracy through template matching between the 2D image and the depth image (Kim, Summary of the invention).

Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang and in further view of Kim in further view of Yang.

Regarding claim 30, Wang teaches a processor-implemented method (Wang, Fig. 6, Section 4), comprising: 
acquiring an infrared (IR) image (Wang, Section 3.1, used Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including an object (Wang, Fig. 1 and Fig. 4, IR image includes a person as an object) and a depth image (Wang, Section 3.1, used Intel RealSense SR300 camera to capture the RGB, Depth and Infrared (IR) videos simultaneously) including an object (Wang, Fig. 1 and Fig. 4, depth image includes a person as an object); 
generating a preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image);
generating a preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image) and 
determining either one or both of a liveness (Wang, Abstract, multi-modal fusion method for face anti-spoofing, Introduction, face anti-spoofing aims to determine whether the captured face of a face recognition system is real or fake, if the object or face is identified as real then it is a genuine object, Section 4, we define the face anti-spoofing problem as a binary classification task (fake v.s real) and conduct the experiments based on the ResNet-18 classification network as seen in Fig. 6, Section 4.1, we use a multi-stream architecture with three subnetworks to study the dataset modalities, in which RGB, Depth and IR data are learnt separately by each stream, and then shared layers are appended at a point to learn joint representations and perform cooperated decisions, features from different modalities can be fused to perform classification) and a biometric authentication (Wang, Section 3.3) based on the preprocessed IR image and the preprocessed depth image (Wang, Fig. 6, the fusion method or neural network that was used for face anti-spoofing method and validation has IR image and depth image, which are pre-processed as seen in Fig. 4, as an input).

Wang does not expressly disclose generating a preprocessed IR image by emphasizing an edge component of the IR image.
	However, Zhang teaches generating a preprocessed IR image (Wang, Fig. 4, pre-processing details for IR image, Zhang, Para 0027, pre-processing at least one of the first image and the second image) by emphasizing an edge component of the IR image (Zhang, Para 0052, the first image sensor or the second image sensor includes one of the following cameras: a visible light camera, a near-infrared camera, and a dual-channel camera, so the first or second image can be an infrared image, Para 0139, information of the edge part in the first image or the second image which can be an infrared image, such as, for example, the edge of a paper picture and the edge of a screen, is emphasized by using the local binary model features).
Wang and Zhang are both considered to be analogous to the claimed invention because they are in the same field of detecting liveness in the image or face anti-spoofing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Wang to incorporate the teachings of Zhang of emphasizing an edge component of the IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because fake information in the first image and the second image in different faking manners is extracted more comprehensively by using different image feature methods in which Zhang used local binary model features to emphasize the edge information of the first and second image to help with recognizing fake information (Zhang, Para 0139).

The combination of Wang in view of Zhang does not expressly disclose generating a preprocessed depth image by either one or both of translating and rotating the object in the depth image.
However, Kim teaches generating a preprocessed depth image (Wang, Fig. 4, pre-processing details for depth image, ) by either one or both of translating and rotating the object in the depth image (Kim, Title, teaches an apparatus and method for determining fake face, the image sensing unit 110 may acquire a 3D image or depth image (3D distance information) through a 3D camera, it also includes a 3D feature extraction, Summary of the invention, generating a 3D face by performing real-world coordinate transformation on 3D image information corresponding to the detected face region, the second method is to use template matching which includes a Euclidean transformation matrix with a rotation transformation matrix and a translation vector). 
Kim is considered to be analogous to the claimed invention because it is in the same field of detecting fake face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Zhang to incorporate the teachings of Kim of performing the second preprocessing by performing either one or both of a translation and a rotation of the object in the depth image based on the determined feature points. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it increases the accuracy through template matching between the 2D image and the depth image (Kim, Summary of the invention).

The combination of Wang in view of Zhang in further view of Kim does not expressly disclose generating a preprocessed depth image based on feature points detected in the IR image.
	However, Yang teaches generating a preprocessed depth image (Yang, Fig. 4A, Data preprocessing and correction module 42, Fig. 4B shows the depth information map 421 which corresponds to depth image and near-infrared map which corresponds to the IR image, para. 0007 and 0008, the first sensor is a depth sensor and the second sensor is a near-infrared sensor, infrared potion of the electromagnetic spectrum is usually divided into three regions, near, mid, and far, so near-infrared image is an IR image, para. 0071, “FIG. 4B illustrates a block diagram of a data preprocessing module in FIG. 4A according to an embodiment of this disclosure”, Kim teaches either translating or rotating the depth image, in the Specification para. 0076, “test apparatus may determine feature points of an object in the depth image by matching the face region and the feature points detected in the IR image to the depth image”, Yang also matches or aligns the depth map and near-infrared map as part of the preprocessing of the data as seen in Fig. 4B and para. 0058 of Yang) based on feature points detected in the IR image (Yang Fig. 4b, near-infrared map 422 which corresponds to the IR image, para. 0139, “obtain face key point information by means of a near-infrared map”). 
Yang is considered to be analogous to the claimed invention because it is in the same field of liveness detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Wang in view of Zhang in further view of Kim to incorporate the teachings of Yang of generating a preprocessed depth image based on feature points detected in the IR image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve the accuracy of living body detection by using the depth information and key point of the target object in the target image which is a near-infrared image (Yang, para 0137).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663